Braley, J.
Independently of the admissibility of the evidence to which exceptions were taken, it is clear that the proposition to lease the defendant’s stores came from the plaintiff, a real estate broker, who upon the evidence of the chairman and members of the special committee authorized by the society to act in its behalf, as well as on the testimony of disinterested witnesses, was abundantly shown to have been the representative of the Woolworth Company, the proposed lessee. If nothing further appeared, the lease to the company of the property for a long term at a rental satisfactory to the defendant would not have entitled the plaintiff to a commission from the society. But the *32plaintiff testified, that at an interview with the chairman of the committee he inquired whether the society would like to have him lease its stores, and the chairman, although giving his personal assent, replied that the committee would have to be consulted. The jury could find that not only did this conversation take place, but also that at later interviews, while negotiations were pending, the plaintiff informed the chairman that he was acting only as a broker. It was his business, the plaintiff said, to get the parties together; “I am working for you, the longer the lease, the more commission for me.” The full committee were informed by the chairman of what was taking place, and, this testimony having been supplemented by the evidence of a divisional superintendent of the company that the plaintiff was not in its employ, left the plaintiff with the right to go to the jury on the question, whether there was not an implied agreement that the defendant should pay a commission if they found that through his agency it had been enabled to lease the premises. Cohen v. Ames, 205 Mass. 186. Goodnough v. Kinney, 205 Mass. 203. It was a question of fact,, manifestly depending on the credibility of witnesses, and members of the special committee in support of their side of the controversy could not state their conclusions as to the legal effect of the relations of the committee, and hence of the society with the plaintiff. Their undisclosed purpose or intention could not bind him. Parrot v. Mexican Central Railway, 207 Mass. 184, 197. But the question put to each member in direct examination, to which the plaintiff excepted, is not open to this objection. It was material for the defendant to show, and therefore competent for the members of the committee to testify, that from his representations they reasonably understood they were dealing only with the company’s representative, and were not proceeding under any agreement or arrangement whereby the plaintiff was to receive compensation from the defendant. Short Mountain Coal Co. v. Hardy, 114 Mass. 197, 205. Sherman v. Sherman, 193 Mass. 400. Marcy v. Shelburne Falls & Colrain Street Railway, 210 Mass. 197. It is stated in the record, that full instructions were given to which no exceptions were taken, and the presumption is, that the judge correctly and fully explained to the jury the proper application of this evidence.

Exceptions overruled.